DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,880,525 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/003,207 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or applications the case maybe, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102 as being anticipated by Olson et.al. (US 2018/0103206) (Erlend Olson).
Regarding Claims 1 and 11, Olson discloses a body worn video device comprising: a camera device configured to capture video images; a transceiver configured to transmit and stream the video images over a network to a video receiving computer for at least one of the following: viewing on a display or storage in a database [See Paragraphs 22-24 and 71];  a video capturing input device configured to receive an input to initiate operation of the camera device and initiate video streaming by the transceiver [See Paragraph 24]; a processor configured to control the camera device and the transceiver based on the video capturing input device [See Paragraphs 62, 66 and 69-71];  a housing configured to house the camera device, the transceiver, the video capturing input device, and the processor [See Paragraphs Figs. 1-6A];   and the video capturing input device comprising an input device configured as at least one of the following: a button arranged on the housing and a touchscreen arranged in a display of the housing, wherein the housing is configured to be affixed to a user [See Paragraphs 6, 64 and 83 and Fig. 1].
 Regarding Claims 2 and 12, Olson discloses a movement detection unit configured to detect a movement of the housing, the movement detection unit and the processor configured to determine specific movement;  and the video capturing input device configured to be responsive to the movement detection unit detecting the specific movement to initiate operation of the camera device and initiate video streaming by the transceiver in response to operation of the [See Paragraphs 13-14], wherein the specific movement comprises at least one of the following: falls, falling, jumping, sudden impact, or running [See Paragraphs 24-26 and 86].
 Regarding Claims 3 and 13, Olson discloses wherein the processor implements artificial intelligence to determine the specific movement [See Paragraphs 8 and 24].
Regarding Claims 4 and 14, Olson discloses a sound detection unit configured to detect sounds, the sound detection unit and the processor configured to determine a specific sound;  and the video capturing input device comprising the sound detection unit, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to the sound detection unit [See Paragraphs 24-26 and 85-86],  wherein the specific sound comprises at least one of the following: shouting, yelling, loud voices, or gunshots [See Paragraphs 24-26 and 85-86].
 Regarding Claims 5 and 15, Olson discloses wherein the processor implements artificial intelligence to determine the specific sound [See Paragraphs 8 and 24].
 Regarding Claims 6 and 16, Olson discloses the video capturing input device configured to receive a request over the network by the transceiver, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to receiving the request over the network by the video capturing input device [See Paragraphs 21-24 and 92].
 Regarding Claims 7 and 17, Olson discloses a location determination device configured to determine a location of the body worn video device and transmit the location of the body worn video device in response to at least one of the following: a request received over the [See Paragraphs 21-24 and 89-92].
 Regarding Claims 8 and 18, Olson discloses a movement detection unit configured to detect a movement of the housing, the movement detection unit and the processor configured to determine specific movement;  the video capturing input device configured to be responsive to the movement detection unit detecting the specific movement, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to the movement detection unit;  a sound detection unit configured to detect sounds, the sound detection unit and the processor configured to determine a specific sound;  the video capturing input device comprising the sound detection unit, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to the sound detection unit;  and the video capturing input device configured to receive a request over the network by the transceiver, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to receiving the request over the network, wherein the specific movement comprises at least one of the following: falls, falling, jumping, sudden impact, or running;  and wherein the specific sound comprises at least one of the following: shouting, yelling, loud voices, or gunshots [See Paragraphs 24-26 and 85-86].
 	Regarding Claims 9 and 19, Olson discloses a remote camera transceiver device configured to connect to the body worn video device [See Paragraphs 8-10], the video receiving computer configured to receive the video images streamed over the network; the display configured to display the video images streamed over the network to the video receiving [See Paragraphs 23-24].
 	Regarding Claims 10 and 20, Olson discloses wherein the body worn video device comprises at least one of the following: a wireless phone, a mobile phone, user equipment, a tablet computer, and a smartphone [See Fig. 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/Primary Examiner, Art Unit 2487